El Juez Asociado Señor Fb.aNco Soto,
emitió la opinión del tribunal.
Por escritura pública otorgada en diciembre 27, 1921, Baltasar de Jesús Colón constituyó hipoteca voluntaria por $2,500, gravando dos fincas de sn propiedad, a favor de Julio Rojo Fabián. La escritura fue presentada al registro de la propiedad para sn inscripción después de baber falle-cido el hipotecante y de haberse inscrito dichas fincas pro-indiviso a favor de los herederos y de la venta de las parti-cipaciones de dos herederos al coheredero Aguedo de Jesús Ortiz.
El registrador negó la inscripción de la hipoteca en cnanto a esas dos participaciones, mediante los motivos que hace constar en sn nota, diciendo:
. . . Denegada la inscripción del propio documento y en lo que respecta a los dos condominios o participaciones indeterminadas que en dichas fincas posee don Aguedo de Jesús y Ortiz, que hubo por compra a sus hermanos doña Benita de Jesús Ortiz y don Francisco de Jesús y Berrios estando casado aquél con doña Serafina Ló-pez, por considerarse como tercero dicha sociedad de gananciales. y *390persona distinta del deudor hipotecario don Baltasar de Jesús Co-lón, de acuerdo con los arts. 17 y 27 de la Ley Hipotecaria.”
 El caso de Roig v. El Registrador, 17 D.P.R. 954, interpreta el artículo 17 de la Ley Hipotecaria y declara que el heredero como continuador de la persona del causante, no es tercero. Luego siguen fundados en este caso los de Lopes v. El Registrador, 29 D.P.R. 1; Saldaña v. El Registrador, 23 D.P.R. 471, y Fajardo Sugar Growers’ Association v. El Registrador, 25 D.P.R. 317, sancionando igual doctrina.
El registrador analizando la jurisprudencia de esta Corte Suprema, se expresa así:
“En el caso de Roig vs. Reg. citado, que es, según nuestra me-jor información, el leading case de nuestra jurisprudencia por ser el primero resuelto en lo que a esta doctrina se refiere, se dijo tex-tualmente lo que sigue:
“ ‘y el haber inscrito su dominio por título de herencia no es obs-táculo para que una enajenación o un gravamen de fecha anterior a su inscripción, otorgado por su causante, pueda ser inscrito aun-que se presente después de la inscripción dél heredero) porque no pudiendo su causante oponerse a la inscripción, tampoco pueden ha-cerlo sus herederos, ya que siendo sus representantes, tienen la misma obligación que él tenía de consentir la inscripción.’
“Del transcrito párrafo se desprende con toda claridad que el título de herencia es lo que da margen y abre paso a la inscripción. Una vez que no existe título de herencia, la cuestión es distinta y no puede aplicarse la misma, doctrina, aun cuando la persona ad-quirente siga siendo heredero por otros conceptos, o en otras pala-bras y con relación, a los bienes, aun cuando subsista en él la condi-ción, pero no el título de heredero.
“Por las anteriores razones el Registrador limitó' la denegación a los condominios adquiridos por título de compra, e inscribió la hi-poteca en cuanto al adquirido por título de herencia.”
La tesis, que como nueva parece plantear el registrador, podíamos resumirla con estas palabras: que la condición de heredero desaparece en lo que respecta a bienes que ad-quiere a título oneroso, aunque procedan del causante,-- que-*391dando el heredero no como tal, sino como tercero bajo la protección de los artícnlos 17, 27 y 34 de la Ley Hipotecaria.
Tenemos qne convenir qne la cnestión suscitada no se presenta bajo el mismo aspecto qne lo fné en los casos re-sueltos por esta Corte Suprema, pues si- bien el heredero Agnedo de Jesús Ortiz tiene una participación en las fincas hipotecadas a título de herencia, las dos participaciones ob-jeto de este recurso las hubo por compra a otros coherede-ros. Aun así la situación, su efecto es aparente, sin cam-biar el resultado. El artículo 34 es un precepto que por su carácter de excepción a la regla que establece el artículo 33, su fuerza y vigor descansa en la buena fe y por esa razón aun cuando no resultan del registro las causas o signos apa-rentes que puedan afectar al adquirente de un inmueble, si aparecen por otro lado las circunstancias especiales o he-chos demostrativos de tales causas, defectos o cargas del inmueble, la teoría de inocencia para ser tercero cae por su base. Y éste es el recto sentido que repetidamente se le ha dado por la jurisprudencia al artículo 34. El Tribunal Supremo de España, en sus sentencias de septiembre 29, 1897, y de diciembre 31 1897, interpretando el mismo precepto, dice como sigue:
"Si bien el sentido y espíritu del art. 34 de la Ley Hipotecaria no es tan absoluto, que autorice, según repetida jurisprudencia del Tribunal Supremo, para considerar como tercero a quien adquiere un inmueble a sabiendas de las cargas que sobre él pesan, aun cuando del Registro no aparezcan, porque en este supuesto falta el funda-mento y razón de la ley, para que a este conocimiento se le pueda atribuir dicha trascendencia legal sin desvirtuar el precepto termi-nante de la Ley Hipotecaria, es preciso que se revele en actos pro-pios del adquirente o en hechos cuya significación no pueda desco-nocerse, demostrativos de su asentimiento. (Sent, de 29 de 'Septiem-bre 1897.)
"Por regla general del art. 27 de la Ley Hipotecaria, es tercero quien no ha intervenido en el acto o contrato inscrito, y si bien la inscripción no convalida, según el 33, los actos o contratos nulos con arreglo a las leyes, el 34 establece para seguridad de los que hubie-*392sen contratado de buena fe a título oneroso, bajo la garantía del Registro de la Propiedad, y sin que por signos aparentes o por cir-cunstancias especiales tuviesen la certeza contraria que sus contra-tos no se invalidarán, aunque por título anterior no inscrito o por causas que no consten claramente en el Registro, se anule o resuelva el derecho del que lo transmitió. (Sent, de 9 de Diciembre 1897.)” Odriozola, Diccionario de Jurisprudencia Hipotecaria, págs. 642, 643.
Aguedo de Jesús Ortiz, a pesar de ser un adquirente por título oneroso de las dos participaciones en los inmuebles hipotecados por su causante, él no podía separar de su per-sonalidad su cualidad de heredero y sustraerse a la ficción legal que le encadena a dicho causante como continuador de su persona y cuya circunstancia en sí es significativa de su conocimiento de las cargas impuestas a los inmuebles per-tenecientes a la herencia.
El caso que imaginan G-alindo y Escosura en sus comen-tarios al artículo 27 de la Ley Hipotecaria definiendo lo que se entiende por tercero y en que se apoya el registrador, en nada le es favorable. Se supone un heredero que acepta la herencia a beneficio de inventario, y que incluido en éste la finca, se le adjudica y paga las deudas y después se pre-senta un comprador que no inscribió a su tiempo la finca, y sostienen que el comprador se hallaría, contra el here-dero adjudicatario, en el mismo caso que si la finca se hu-biera adjudicado a otro acreedor, es decir, sin derecho contra él por no haber inscrito su compra. El ejemplo indica que las excepciones siempre confirman la regla general, y la buena fe, o la ausencia de todo fraude, es lo que sosten-dría el derecho del heredero en ese caso. Pero la ley ade-más es la que marca la diferencia cuando un heredero acepta pura y simplemente una herencia o lo hace a benefi-cio de inventario. Los efectos són distintos. Manresa a este respecto dice lo siguiente:
“La aceptación propiamente dicha es en la ley la aceptación pura, que viene a confundir la personalidad jurídica del sucesor con la del causante. Existe, ademas, una aceptación especial, lia-*393mada a beneficio de inventario, por la que el heredero demuestra su voluntad, pero con ciertas restricciones que impiden esa confu-sión de personalidades y esa sucesión en todas las obligaciones del causante, mediante la separación de patrimonios. El heredero en tal caso conserva su independiente personalidad, vi de las cargas de la herencia responden solamente los bienes y derechos que el cau-sante dejó a su fallecimiento.1 ’ Manresa, tomo 7, pág. 311.
Y nada se desprende del récord de este recurso ni se alega por el registrador que el heredero Aguedo de Jesús Ortiz haya aceptado la herencia a beneficio de inventario.
Queda un punto todavía que el registrador considera decisivo y que se refiere a que Aguedo de Jesús Ortiz adquirió los dos condominios siendo casado, y por tanto que dichos condominios pertenecen a la sociedad de gananciales, entidad distinta al hipotecante.
Cualquiera que sea la naturaleza del matrimonio como sociedad, el marido designado por la Ley como administra-dor de la misma (art. 1327 del Código Civil) actúa como agente de la misma y el conocimiento del agente es el cono-cimiento de la sociedad en virtud de la regla respondeat superior. Además, el marido como tal administrador de la sociedad de gananciales en relación con terceros es la so-ciedad misma y no hay tal distinción.

Por todo lo expuesto debe revocarse la nota y ordenarse la inscripción solicitada.